FILED
                                  UNITED STATES DISTRICT COURT
                                                                                                     OCT 1 7 2011
                                  FOR THE DISTRICT OF COLUMBIA                              cClerk. u.s. District & Bankruptcy
                                                                                             ourts for the DIStri4:t ot ColumbIa


    Joseph L. Gallardo,                            )
                                                   )
                   Plaintiff,                      )
                                                   )
           v.                                      )      Civil Action No.
                                                   )
    United States Federal Governnment et al.,      )
                                                   )
                    Defendants.                    )


                                       MEMORANDUM OPINION

           This matter is before the Court on review of plaintiff's pro se complaint and application

    to proceed in forma pauperis. The application will be granted and the complaint will be

    dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

    determination that the complaint fails to state a claim upon which relief may be granted).

           Plaintiff is a California prisoner incarcerated in Imperial, California. He seeks a

    declaration that the time limitation of the Antiterrorism and Effective Death Penalty Act of 1996

    ("AEDPA") for challenging criminal convictions is unconstitutional. The Court lacks

    jurisdiction to entertain a petition for a declaratory judgment where, as here, the remedy of

    habeas corpus is available. LoBue v. Christopher, 82 F.3d 1081,1082-84 (D.C. Cir. 1996); see

    Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (stating that "it is well-settled that a

    [person] seeking relief from his conviction or sentence may not bring [actions for injunctive and

    declaratory reliefJ") (citations omitted); accord Jackson v. Scalia, 780 F. Supp. 2d 81 (D.D.C.

    2011). Furthermore, this Court has no authority to review the decisions of other courts, see 28

    U.S.c. §§ 1331, 1332 (general jurisdictional provisions); Flemingv. United States, 847 F. Supp.




N
170, 172 (O.D.C. 1994), cert. denied 513 U.S. 1150 (1995), which this action would necessarily

require. See Dogan v. Roe, 8 Fed. Appx. 612,613 (9 th Cir. 2001) (rejecting argument that

AED P A's statute oflimitations violates the due process, equal protection, and suspension clauses

of the United States Constitution); Compi. at 8-17 (recounting habeas litigation history in the

California courts and in the Ninth Circuit). A separate Order of dismissal accompanies this

Memorandum Opinion.




Date:   October~, 2011




                                                2